United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
OFFICE OF THE GENERAL COUNSEL,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1846
Issued: April 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13, 2009 appellant, through her attorney, filed a timely appeal from November 3,
2008 and May 22, 2009 merit decisions of the Office of Workers’ Compensation Programs
denying her claim for disability compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has established that she was disabled from December 1,
2007 to July 31, 2008 causally related to her accepted employment injury.
FACTUAL HISTORY
On August 30, 2007 appellant, then a 34-year-old legal assistant, filed a claim for injuries
sustained on August 17, 2007 when she fell from a stepping stool. She stopped work on
August 17, 2007. The Office accepted the claim for a right shoulder sprain at the rotator cuff and
an upper arm sprain. Appellant received continuation of pay.

On October 29, 2007 appellant filed a claim for compensation from October 15 to
November 8, 2007. The Office paid her compensation for wage loss from October 15 to
November 30, 2007.
Appellant resigned from the employing establishment effective November 5, 2007, citing
as the reason her desire to relocate.1
On January 16, 2008 Dr. Christopher G. Mazoue, a Board-certified orthopedic surgeon,
noted that appellant reported that her back and right shoulder pain was better and that she had no
further numbness in the lateral aspect of the right arm. He diagnosed “[m]uch improved neck
pain, back pain, right upper extremity pain and parethesias.
In a progress report dated April 18, 2008, Dr. Mazoue described appellant’s complaints
of some low back pain and a burning pain in her right shoulder. He listed findings on
examination and diagnosed chronic low back pain and right shoulder pain. Dr. Mazoue opined
that it was “difficulty to say what exactly is causing [appellant’s] symptoms.” In an
accompanying excuse slip, he found that she was disabled from work beginning January 1, 2008
until a date to be determined.
On June 18, 2008 Dr. Mazoue diagnosed chronic right shoulder pain with impingement
and chronic low back pain. He noted that appellant’s condition had improved following
corticosteroid injections and physical therapy. In a disability slip of the same date, Dr. Mazoue
found that she should remain off work pending the next evaluation.
On July 9, 2008 Dr. Mazoue discussed appellant’s complaints of increased right shoulder
pain. He diagnosed chronic right shoulder pain with impingement syndrome, chronic low back
pain and abnormal neurological symptoms. Dr. Mazoue noted that her symptoms suggested a
possible problem “more central within the brain or cervical spine.”
On August 14, 2008 appellant filed Forms CA-7 requesting compensation for wage loss
from December 1, 2007 to July 31, 2008. By letter dated August 19, 2008, the Office requested
that she submit a comprehensive medical report from her attending physician addressing whether
she had any disability due to her accepted work injury.
By decision dated November 3, 2008, the Office denied appellant’s claim for
compensation after finding that the medical evidence was insufficient to establish that she was
disabled from December 1, 2007 to July 31, 2008 causally related to her accepted work injury.
In a report dated October 29, 2008, received by the Office on November 16, 2008,
Dr. Mazoue diagnosed chronic right shoulder pain with impingement syndrome, chronic low
back pain and a neurogenic pain of the right upper extremity with mild carpal tunnel syndrome
on electrodiagnostic studies. He recommended that she see a neurologist and stated, “I am a
little bit confused with regards to her diagnosis.”

1

On October 31, 2007 appellant informed the Office that she was resigning from the employing establishment in
order to relocate. She requested information about obtaining medical treatment and wage loss.

2

On December 3, 2008 appellant, through her attorney, requested a telephone hearing. At
the telephone hearing held on March 18, 2009 she described her work injury and treatment
received. Appellant stopped work in August 2007 and relocated. She related that she resigned
voluntarily in order to avoid termination for cause.
In an April 14, 2009 form report, Dr. Mazoue diagnosed right shoulder pain and low back
pain. He noted objective findings of limited range of motion of the right shoulder. Dr. Mazoue
asserted that appellant was disabled from October 2007 to October 2008. He provided the
history of injury as a fall on August 17, 2007 and indicated that the history of injury and the
diagnosis were “related.”
By decision dated May 22, 2009, the hearing representative affirmed the November 3,
2008 decision. She found that the medical evidence was insufficient to establish that appellant
was disabled during the period in question due to her accepted employment injury.
LEGAL PRECEDENT
The term disability as used in the Federal Employees’ Compensation Act2 means the
incapacity because of an employment injury to earn the wages that the employee was receiving
at the time of injury.3 Whether a particular injury caused an employee disability for employment
is a medical issue which must be resolved by competent medical evidence.4 When the medical
evidence establishes that the residuals of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in the employment held when injured, the
employee is entitled to compensation for any loss of wage-earning capacity resulting from such
incapacity.5 The Board will not require the Office to pay compensation for disability in the
absence of any medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow employee’s to self-certify their
disability and entitlement to compensation.6
ANALYSIS
The Office accepted that appellant sustained a sprain of the right shoulder and upper arm
at the rotator cuff due to an August 17, 2007 employment injury. It paid her compensation for
total disability from October 15 to November 30, 2007. Effective November 5, 2007 appellant
resigned from the employing establishment and provided as her reason that she desired to
relocate. On August 14, 2008 she filed claims for compensation for wage loss from December 1,
2007 to July 31, 2008.

2

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.5(f).

3

Paul E. Thams, 56 ECAB 503 (2005).

4

Id.

5

Id.

6

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

3

In a report dated January 16, 2008, Dr. Mazoue discussed appellant’s reduced symptoms
of back and right shoulder pain. He diagnosed improved back and neck pain and improved pain
and parethesias of the right upper extremity. As Dr. Mazoue did not address the cause of
appellant’s condition or whether she was disabled from employment, his report is of little
probative value.7
On April 18, 2008 Dr. Mazoue diagnosed chronic low back and right shoulder pain. He
listed findings on examination and asserted that he was not sure what was causing appellant’s
symptoms. In a disability certificate of the same date, Dr. Mazoue found that she was disabled
from work beginning January 1, 2008. As he opined that he was unsure of the cause of
appellant’s condition, his report is speculative in nature and thus of diminished probative value.8
Further, Dr. Mazoue did not provide a history of the August 17, 2007 work injury or attribute
any condition or disability to the accepted employment injury. Without a firm diagnosis
supported by medical rationale, his opinion is of little probative value.9
On June 18, 2008 Dr. Mazoue diagnosed chronic low back and right shoulder pain with
impingement. He found that she should remain off work until the next appointment. As
Dr. Mazoue did not attribute any condition or period of disability to appellant’s work injury, his
opinion is of diminished probative value.10
In a report dated July 9, 2008, Dr. Mazoue noted that appellant complained of increased
right shoulder pain. He found that she had abnormal neurological symptoms and that her
complaints might be the result of a brain or cervical spine condition. On October 29, 2008
Dr. Mazoue diagnosed right shoulder pain and impingement syndrome, chronic low back pain
and neurogenic right upper extremity pain. He related that he was “a little bit confused” about
her diagnosis. As Dr. Mazoue’s opinion is speculative in nature and fails to address the relevant
issue of whether appellant was disabled due to her accepted work injury on or after December 1,
2007, his reports are of little probative value.11
In a form report dated April 14, 2009, Dr. Mazoue listed the history of injury as a fall on
August 17, 2007. He diagnosed right shoulder and low back pain and indicated that the history
of injury and diagnoses were “related.” Dr. Mazoue found that appellant was disabled from
October 2007 to October 2008. He did not, however, explain how or why her work injury
resulted in disability from employment for one year. The issue of whether a claimant’s disability
is related to an accepted condition is a medical question which must be established by a
7

See A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of little probative value on the issue of causal
relationship); Carol A. Lyles, 57 ECAB 265 (2005) (whether a particular injury caused an employee disability from
employment is a medical issue which must be resolved by competent medical evidence).
8

D.E., 58 ECAB 448 (2007); Cecelia M. Corley, 56 ECAB 662 (2005)

9

See Samuel Senkow, 50 ECAB 370 (1999) (finding that, because a physician’s opinion of Legionnaires disease
was not definite and was unsupported by medical rationale, it was insufficient to establish causal relationship).
10

See supra note 7.

11

See L.R. (E.R.), 58 ECAB 369 (2007); A.D., 58 ECAB 149 (2006).

4

physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disability is causally related to employment factors and supports that conclusion with
sound medical reasoning.12 Consequently, Dr. Mazoue’s report is of diminished probative value.
Appellant has not submitted rationalized medical evidence showing that she was disabled
from December 1, 2007 to July 31, 2008 due to her accepted employment injury. Consequently,
the Office properly denied her claim for compensation.
CONCLUSION
The Board finds that appellant has not established that she was disabled from
December 1, 2007 to July 31, 2008 causally related to her accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 22, 2009 and November 3, 2008 are affirmed.
Issued: April 5, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

Sandra D. Pruitt, 57 ECAB 126 (2005).

5

